Citation Nr: 1132549	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-41 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic, degenerative arthritis of the left ankle (left ankle disability).

2.  Entitlement to total disability based upon individual unemployability (TDIU) benefits.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to June 1960, and February 1974 to May 1991.  His awards and combat decorations include the Combat Action Ribbon and Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  

The Board most recently remanded the Veteran's claim in April 2010 for further evidentiary development-including a VA examination.  The requested action was taken, and the Board finds no deficiency in compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's left ankle disability is manifested by marked limitation of motion and tender/painful scars.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-connected left ankle disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2010).

2.  The criteria for a separate 10 percent rating for painful/tender scars of the left ankle have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800-7806 (both prior to the 2002 revision and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in September 2002, June 2007, and April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for an increased rating, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the June 2007 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the September 2002 VCAA notice was given prior to the appealed AOJ decision, dated in March 2003, but it was inadequate.  The Court specifically stated in Pelegrini, however, that it was not requiring the voiding or nullification of any AOJ action or decision if adequate notice was not given prior to the appealed decision, only finding that appellants are entitled to VCAA-content-complying notice.  Thus, the timing of the notice in this matter does not nullify the rating action upon which this appeal is based.  Because proper notice was provided in June 2007 and a Supplemental Statement of the Case was issued subsequent to that notice in April 2011, the Board finds that notice is pre-decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board, even though he declined to do so.  

As noted above, the Veteran has also been afforded VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c) (4) (2010).  The Board finds that the examinations are adequate.  The opinions were provided by qualified medical professionals and were predicated on an examination of the Veteran and a review of the claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).  Neither the Veteran nor his representative has argued otherwise.

Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  



Increased rating 

The Veteran contends that his left ankle disability warrants a rating in excess of 10 percent.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is important to note that if two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

By way of background, the Veteran was originally awarded service connection for a left ankle disability in an October 1991 rating decision.  It has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of motion of the ankle.  As the Achilles tendon is in the rear foot, and moves in connection with the ankle, the disability was assessed with how it affected motion of that joint.  Further, the Veteran has not displayed ankylosis, and limited motion is the principal disability displayed on examination (i.e. there is no bone deformity/malunion), such that a rating consideration of limitation of motion of the ankle is most appropriate.

The rating criteria provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent rating for marked limitation of motion of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule does not define the terms "moderate," or "marked" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6. 

Also, for VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.

Diagnostic Code 5010 is considered when a veteran has traumatic arthritis and this diagnostic code directs the use of rating criteria found at Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Specifically, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a veteran.  As will be discussed below, these factors have been considered by the Board in reaching this decision.

Although the Veteran is not currently rated for scars related to his left ankle injury, the Board will address the rating criteria applicable to scars during the pendency of this appeal as they are related to surgical treatment for his left ankle injury.  

At the time the Veteran filed his appeal, scars were rated pursuant to Diagnostic Code 7803, which provides a 10 percent rating for superficial, poorly nourished scars with repeated ulceration, and Diagnostic Code 7804, which provides a 10 percent rating for superficial scars which are tender and painful on objective demonstration (2001).  

The regulations for evaluation of skin disabilities were revised, effective on August 30, 2002.  67 Fed. Reg. 49590 (July 31, 2002).  When regulations are changed during the course of the veteran's appeal, the criteria that are to the advantage of the veteran should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Pursuant to the revised regulations, unstable superficial scars are rated under 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Superficial scars that are painful on examination are rated under Diagnostic Code 7804.  Diagnostic Code 7804 stipulates that a 10 percent disability evaluation will be warranted with evidence that a superficial service-connected scar is painful on examination.

The Board notes that the rating criteria for scars were again changed, effective October 2008.  However these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008.  As the Veteran's claim was filed prior to October 2008, any current scars are rated using the prior rating criteria for scars.

In December 2002, the Veteran underwent a VA examination of the left ankle.  His history of traumatic arthritis of the left ankle was noted, and he reported current persistent pain, and pain with walking or long standing.  He endorsed pain in cold, wet, or hot weather, and was treated with physical therapy.  Physical examination revealed three surgical scars, including a 10 cm "C" shaped scar, a 6 cm linear scar, and a 4 cm longitudinal scar.  There was no examination as to whether the scars were painful or tender.  The Veteran denied tenderness, heat, edema, or effusion of the left ankle.

Range of motion testing in the left ankle revealed dorsiflexion to 5 degrees without pain, plantar flexion to 35 degrees, inversion to 5 degrees, and eversion to 2 degrees.  The examiner diagnosed the Veteran as having old fracture of the left ankle that was well-healed and with good position.  There was loss of function, particularly in dorsiflexion-confirmed by MRI.  The examiner found that the Veteran's left ankle was stable with some degenerative change and decreased range of motion.  

In May 2010, the Veteran underwent another VA examination of the left ankle during which he reported similar symptoms as in the previous VA examination.  He ambulated without assistance, and reported being able to walk for 10 minutes, and could stand for 15 to 20 minutes.  He endorsed unsteadiness in his left ankle when walking upon uneven ground.  Again, he endorsed residual pain in his left ankle with limitation of motion and swelling.  He reported the use of a left ankle slip-on brace.  

In regards to the scars, the Veteran reported pain in the medial, lateral, and anterior scars.  He assessed them as being 8 out of 10 in terms of severity, with 10 being the most severe pain.  There was no drainage or breakdown reported, but there was sensitivity and irritation with certain types of footwear.  There was no limitation of daily activities based upon the symptoms, but increased pain was reported with activities of daily living and recreational activities.  The Veteran stated that he is unable to play with his grandchildren, and has limitation in gardening and home projects.  He further indicated that he is unable to use a standard shift vehicle because of his left ankle pain.  

Physical examination of the scars on the left ankle revealed a medial scar measuring 3-1/2 in x 1/8 in  There was also an anterior scar measuring 2-7/8 in x 1/8 in, and a lateral scar measuring 2-1/2 in x 1/4 in.  They were all noted to be linear, superficial, and tender.  The scars however were without breakdown, disfigurement, inflammation, edema, keloid formation, or limitation of motion.  The examiner noted mild limitation of function due to irritation caused by certain types of footwear.  

Physical examination of the left ankle revealed tenderness over the medial, lateral, and anterior aspects of the left ankle with soft tissue swelling.  There was pain noted with passive eversion and inversion.  There was no instability noted with varus and valgus stress, and drawer sign was negative.  Range of motion testing revealed dorsiflexion to zero with pain when motion was attempted.  Plantar flexion was to 30 degrees with pain, eversion to 10 degrees with pain, and inversion to 15 degrees with pain.  There was no additional loss of joint function with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive testing or flare-up.  The examiner found no evidence of instability in the left ankle joint, but there was evidence of edema, weakness, painful motion, and tenderness.  

The examiner diagnosed status-post open reduction and internal fixation of the lateral malleolus fracture with associated medial malleolar deltoid injury, with subsequent left ankle arthroscopy and left ankle arthrotomy with excision of loose body and lysis of adhesions with residual degenerative arthritis of the tibiotalar joint and well-corticated osseous fragment anterior to the joint, with posttraumatic changes of the medial malleolus, with mildly symptomatic scars involving the anterior, medial, and lateral aspects of the ankle.  The examiner noted residual moderate limitation of motion to the left ankle and foot secondary to strain and MRI evidence of tendinitis.  The examiner noted functional loss in the form of difficulty walking, standing, squatting, climbing, kneeling, lifting, and carrying-all secondary to pain, weakness, and fatigability of the left ankle joint.  There was also residual painful and limited motion secondary to pain and structural abnormalities.  

VA treatment records dated during the time frame on appeal reflect numerous complaints for left ankle pain-sometimes noted as "significant" pain.  Statements received from the Veteran note decreased range of motion in the left ankle joint, and its impact on his work and activities of daily living.  

Given the evidence as outlined above, the Board finds that the Veteran is entitled to a 20 percent rating for limitation of motion in his left ankle joint.  Although the most recent VA examiner indicated that the Veteran had "moderate" symptoms, the Board must look at all of the evidence and render a decision that is "equitable and just."  Here, there are years of significant complaints of left ankle pain and limitation of motion-as evidenced by significant limitation in left ankle dorsiflexion.  The Veteran has competently testified that this pain is so significant that it renders him unable to walk or stand for long periods of time and has, in the past, impacted his ability to work.  Further, there is competent evidence that the Veteran has rolled his ankle and experiences instability while walking over unstable terrain.  Thus, the Board finds the Veteran's symptoms are most analogous to the rating criteria for marked limitation of motion in the left ankle joint, and a 20 percent rating is assigned.  

The Board is cognizant that there are time frames when the Veteran's left ankle symptoms were not as severe as currently noted.  In an effort to allow for the greatest degree of stability of the disability evaluation as per 38 C.F.R. § 3.344(a), however, the Board finds that the assignment of the more favorable, 20 percent rating, as described above should be assigned for the entire period in question.

The Board also finds that it would not be considered pyramiding to award the Veteran's a separate 10 percent rating for tender/painful scars of the left ankle.  The evidence of record clearly shows tender and painful scars upon objective testing as well as by the Veteran's subjective contentions.  He has also indicated that causes him to wear certain types of footwear which do not cause any additional irritation or tenderness.  Whether under the rating criteria for painful scars prior to 2002 or after the revisions, the Veteran is entitled to a 10 percent rating for his scars.  

In regards to both left ankle limitation of motion and left ankle scars, the Veteran is assigned the maximum ratings under the applicable rating criteria.  Thus, a rating in excess of 20 percent for left ankle limitation of motion is not warranted, nor is a rating in excess of 10 percent for painful or tender scarring of the left ankle warranted.  

The Board has also considered whether to award staged ratings pursuant to Hart, but finds it inappropriate under the circumstances.  

Extraschedular considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment-although the issue of entitlement to TDIU is addressed in the remand portion of this decision.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.


ORDER

A 20 percent rating for left ankle limitation of motion is granted, subject to the laws and regulations governing the award of monetary benefits.

A separate 10 percent rating for painful/tender scars of the ankle is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

In light of the decision above awarding an increased rating, the Board finds that a remand is necessary regarding the Veteran's claim for TDIU benefits.  In conjunction with this increased rating claim, the Veteran contends that he is unemployable due to his service-connected disabilities.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has jurisdiction over the Veteran's TDIU claim.  As such, the Veteran's TDIU claim must be remanded for further development based upon the new rating assigned for his back disability, and separate rating for painful/tender scars.




Accordingly, the case is REMANDED for the following action:

1.  Following issuance of a rating for the Veteran's left ankle disability pursuant to the decision above, the RO/AMC should perform any development deemed necessary regarding the Veteran's TDIU claim-including a general medical examination if deemed necessary.  The RO/AMC should then readjudicate the Veteran's TDIU claim.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to perform additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


